



COURT OF APPEAL FOR ONTARIO

CITATION: Jensen v. Chicoine, 2018 ONCA 793

DATE: 20181001

DOCKET: C64930

Simmons, Miller and Fairburn JJ.A.

BETWEEN

Robert Jensen and
    Precision Granite Inc.

Plaintiffs (Appellants)

and

Darryl Chicoine and 1445573 Ontario Inc.

Defendants (Respondents)

Douglas G. Christie, for the appellants

Brian R. Kelly, for the respondents

Heard and released orally: September 28, 2018

On appeal from the judgment
    of Justice R.A. Lococo of the Superior Court of Justice, dated January 5, 2018.

REASONS FOR DECISION

[1]

The parties entered into an agreement without the assistance of legal
    counsel for the purchase of a business.  At an initial stage, before they finalized
    all the terms of their agreement, Mr. Jensen paid $100,000 to Mr. Chicoine
    toward the agreed-upon purchase price of $500,000.  The parties ultimately
    agreed not to proceed with the purchase and sale agreement and entered into
    what the trial judge referred to as a termination agreement.

[2]

The trial judge found the $100,000 was a deposit, but that the
    relationship between the parties broke down without legal fault on either
    side.  He further found that when the parties entered into their termination agreement,
    their intention was to terminate the arrangements between them on the terms
    set out in that agreement.

[3]

Although the termination agreement did not refer specifically to the
    $100,000 deposit, the trial judge concluded that the intention of the parties
    was that the $100,000 would be left with the respondent.  The trial judge
    arrived at his conclusion based on the terms of the termination agreement and
    the overall circumstances of the case.  The appellant has not identified any
    palpable and overriding error in this interpretation.  We see no basis on which
    to interfere.

[4]

The appeal is dismissed.

[5]

Costs of the appeal are to the respondents on a partial indemnity scale,
    fixed in the amount of $15,000, inclusive of disbursements and applicable
    taxes.

Janet
    Simmons J.A.

B.W.
    Miller J.A.

Fairburn
    J.A.


